 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     MARCO ANTONIO RAMIREZ ZUNO
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                         Case No.: 2:16-CR-092 JAM
11
                    Plaintiff,
12
     vs.                                               ORDER TO VACATE SENTENCING
13                                                     HEARING AND SET SENTENCING
14   MARCO ANTONIO RAMIREZ ZUNO,                       STATUS APPEARANCE

15                  Defendant.
16                                                     Court:      Hon. John A. Mendez
                                                       Date:       December 11, 2018
17                                                     Time:       9:15 a.m.
18

19

20

21

22          This matter is presently set for a Sentencing Hearing on November 13, 2018. The parties
23
     to this action, Plaintiff United States of America by and through Assistant U.S. Attorney
24
     Matthew G. Morris and Attorney Todd D. Leras on behalf of Defendant Marco Antonio
25

26   Ramirez, request to vacate the November 13 Sentencing Hearing. The matter is not presently

27   ready to proceed to sentencing. The parties require additional time to conduct investigation to
     ORDER VACATING SENTENCING
28   HEARING
 1   support their respective sentencing recommendations. The parties therefore request to schedule a
 2
     Sentencing Status Appearance Date on December 11, 2018, at 9:15 a.m., for the purpose of re-
 3
     setting a Sentencing Hearing.
 4
            This request follows a guilty plea so an exclusion of time pursuant to the Speedy Trial
 5

 6   Act is not required. Assistant U.S. Attorney Matthew Morris has reviewed this proposed order

 7   and authorized Todd D. Leras via email to sign it on his behalf.
 8

 9
     DATED: November 6, 2018
10                                                        By     /s/ Todd D. Leras for
                                                                 MATTHEW G. MORRIS
11
                                                                 Assistant United States Attorney
12
     DATED: November 6, 2018                              By     /s/ Todd D. Leras
13                                                               TODD D. LERAS
                                                                 Attorney for Defendant
14
                                                                 MARCO RAMIREZ ZUNO
15

16

17
                                                 ORDER
18
            The sentencing hearing, presently set for November 13, 2018, is vacated. The matter is
19
     set for a Sentencing Status Appearance Date on December 11, 2018, at 9:15 a.m.
20

21          IT IS SO ORDERED.

22   DATED: 11/7/2018
23
                                                  /S/ JOHN A. MENDEZ___________________
24
                                                  U. S. DISTRICT COURT JUDGE
25

26

27
     ORDER VACATING SENTENCING
28   HEARING
